                           United States District Court
                                     for the
                           Southern District of Florida
Kevin Jordan, Plaintiff,               )
                                       )
v.                                     ) Civil Action No. 19-24033-Civ-Scola
Carlos Gimenez, Mayor of Dade          )
County, Florida, Defendant.            )

     Order Adopting Magistrate Judge’s Report and Recommendation
       This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2003-19 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. On November 15, 2019, Judge Reid issued her report,
recommending that, upon initial screening, in accordance with 28 U.S.C. §
1915, the Court dismiss Plaintiff Kevin Jordan’s claims. (Rep. of Magistrate
Judge, ECF No. 9.) Jordan has not objected to Judge Reid’s report and the time
to do so has passed.
       In his complaint, construed liberally, Jordan, a civil detainee at the
Florida Civil Commitment Center, challenges Florida’s Lauren Book Ordinance,
Florida Statutes section 775.215, both under state law as well as the
Constitution. The Court agrees with Judge Reid that Jordan lacks standing
and fails to state a claim for either an injunction or declaratory relief.
Accordingly, after careful review, the Court adopts Judge Reid’s report and
recommendation (ECF No. 9) in full and dismisses Jordan’s complaint, albeit
without prejudice.
       Although the Court has dismissed Jordan’s complaint, it nonetheless
affords him the opportunity to file an amended complaint in the event he
believes he can cure the deficiencies described in Judge Reid’s report. To be
considered by the Court, Jordan must file his amended complaint on or before
January 2, 2020.
       In the meantime, the Clerk is directed to administratively close this case.
In the event Jordan timely files an amended complaint that sufficiently
establishes standing and states a claim upon which relief may be granted, the
Court will reopen this case. Any pending motions are denied as moot.
      Done and Ordered in Miami, Florida, on December 12, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
